1

2                                    UNITED STATES DISTRICT COURT
3                                            DISTRICT OF NEVADA
4                                                        ***
5
      NEVADA POWER COMPANY d/b/a NV
6
      Energy and SIERRA PACIFIC POWER
7
      COMPANY d/b/a NV Energy,
                                                            2:19-cv-01252-JAD-VCF
8                            Plaintiffs,                    ORDER
9     vs.

10    TRENCH FRANCE, S.A.S. and TRENCH
      LIMITED,
11
                             Defendants.
12
            Before the Court is the Ex Parte Motion for Order to Extend Plaintiffs’ Time for Service of
13
     Summons and Complaint in a Foreign Jurisdiction. (ECF No. 10).
14
     Extension For Service
15
            Fed. R. Civ. P. 4(m) requires a defendant to be served within 90 days after the complaint is filed.
16
     If “the plaintiff shows good cause for the failure [to serve a defendant within that time-frame], the court
17
     must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).
18
            Plaintiff asserts that additional time is required to effect service, and asks this court to extend the
19
     4(m) deadline. (ECF No. 10). Defendants businesses are based in France and Canada. Id. at 2. The
20
     Complaint was filed on July 18, 2019, which makes October 16, 2019, the last day to effectuate service
21
     on Defendants Trench France, S.A.S. and Trench Limited. Fed. R. Civ. P. 4(m).
22
            Given that Plaintiff has demonstrated “good cause” for its failure to effectuate service and has
23
     provided support for its request for an extension, the court will extend the 4(m) deadline, up to and
24
     including January 23, 2020. See Fed. R. Civ. P. 4(m).
25
1           Accordingly, and for good cause shown, IT IS HEREBY ORDERED that Ex Parte Motion for

2    Order to Extend Plaintiffs’ Time for Service of Summons and Complaint in a Foreign Jurisdiction. (ECF

3    No. 10) is GRANTED.

4           IT IS FURTHER ORDERED that the deadline to effect service of process on Defendants, is

5    extended up to and including January 23, 2020.

6           DATED this 25th day of October, 2019.
                                                              _________________________
7                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      2
